Citation Nr: 1811205	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tension-type headaches.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a right wrist strain.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

4. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition (claimed as fluid on left knee).

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for spongiotic dermatitis with bacterial colonization (claimed as skin rash of bilateral lower extremities).

6. Entitlement to service connection for tension-type headaches


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1999 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. The Veteran filed a Notice of Disagreement (NOD) in April 2013. The RO issued a Statement of the Case (SOC) in March 2014 and the Veteran submitted a VA Form 9 in May 2014. 

Although the RO appears to have reopened the previously denied claim for service connection for tension-type headaches in its rating decision, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108, 7105 (2012) to address the question of whether new and material evidence has been received to reopen the service connection claim. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate such on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen the issue of entitlement to service connection for tension-type headaches -the Board has characterized the appeal as encompassing the matters set forth on the title page.

In July 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. During the hearing, the Veteran indicated her desire to withdraw from appeal the claim for entitlement to service connection for a skin rash of bilateral lower extremities; that matter is being formally dismissed below.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for tension-type headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the July 2017 videoconference hearing before the Board, the Veteran requested withdrawal of her appeal of the issue of whether new and material evidence had been submitted to reopen a previously denied claim of entitlement to service connection for spongiotic dermatitis with bacterial colonization (claimed as skin rash of bilateral lower extremities).

2. A September 2006 rating decision denied service connection for tension-type headaches; the Veteran did not perfect a timely appeal of that decision and the decision became final.

3. The evidence received since the September 2006 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.

4. A September 2006 rating decision denied service connection for right wrist strain, bilateral hearing loss, and a left knee condition; the Veteran did not perfect a timely appeal of that decision and the decision became final.

5. The evidence submitted since the September 2006 rating decision, pertinent to the claims for service connection for right wrist strain, bilateral hearing loss, and a left knee condition, is cumulative and redundant, and does not relate to any unestablished facts necessary to substantiate the claims.


CONCLUSION OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of whether new and material evidence had been submitted to reopen a previously denied claim of entitlement to service connection for spongiotic dermatitis with bacterial colonization have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2. The September 2006 rating decision denying service connection for tension-type headaches is final. 38 U.S.C. §§ 5108, 7105(c) (West 2012); 38 C.F.R. § 20.1103 (2017).

3. New and material evidence has been received to reopen the claim of entitlement to service connection for headaches. 38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

4. The September 2006 rating decision denying service connection for right wrist strain, bilateral hearing loss, and a left knee condition, is final. 38 U.S.C. §§ 5108, 7105(c) (West 2012); 38 C.F.R. § 20.1103 (2017).

5. The evidence received since the September 2006 rating decision is not new and material and the Veteran's claims for service connection for right wrist strain, bilateral hearing loss, and a left knee condition are not reopened. 38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012).

VA's duty to notify was satisfied by letters in September 2005 and September 2012. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary. The RO has obtained service treatment records, post-service treatment records, and has afforded the Veteran VA examinations. All relevant evidence has been obtained and associated with the record.  Neither the Veteran, nor his representative, has identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.

In summary, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudiced to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Withdrawal of Issues

An appeal may be withdrawn by an appellant or by his or her representative. 38 C.F.R. § 20.204 (a). Except when made on the record at a hearing, appeal withdrawals must be in writing. An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204 (b). Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204 (c).

During the July 2017 hearing, the Veteran notified the Board that she wished to withdraw from appeal her claim for entitlement to service connection for spongiotic dermatitis with bacterial colonization. Thus, there is effectively no longer any remaining allegation of error of fact or law. See 38 U.S.C.A. § 7105 (d)(5). Accordingly, the Board will dismiss the appeal of the issue. 

III. New and Material Evidence

In general, rating decisions that are not timely appealed are final and binding based on all of the evidence then of record. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017). A claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105 (c) (2012). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented with respect to a claim that has been disallowed, the claim may be reopened. 38 U.S.C. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist. Id. 

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance. Id. (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As mentioned above, the RO previously reopened the Veteran's claim for entitlement to service connection for tension-type headaches. The Board again notes that regardless of how the RO (or the Board in a prior denial) ruled on the question of reopening, the Board must re-decide that matter on appeal. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial) and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Headaches

The Veteran filed a claim for service connection for tension-type headaches in 
August 2005. A September 2006 rating decision denied service connection. Although service medical records documented treatment for isolated episodes of probable tension headaches, service connection was denied based on a lack of evidence that the Veteran suffered from a chronic headache disability or permanent residuals of a headache disability. The Veteran did not appeal this decision. Therefore, the September 2006 rating decision became final. 38 U.S.C. § 7105 (West 2002) [(West 2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2017)].

In March 2012, the Veteran requested that her claim be reopened. Since the September 2006 rating decision, the Veteran has submitted additional evidence, including testimony at her July 2017 hearing that she was officially diagnosed with migraines in 2010 and a January 2012 statement from Dr. I.T. who indicated that he had been treating the Veteran for migraine headaches since March 2010. The Veteran was also afforded VA examinations in January 2013 and March 2013. This evidence is new, in that it was not previously of record at the time of the September 2006 rating decision. Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.

Furthermore, this evidence is material because it bears directly on the issue of a current, chronic headache disability, which was the basis for the previous denial. Thus, the new evidence relates to unestablished facts necessary to substantiate a claim of entitlement to service connection for headaches, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Therefore, new and material evidence having been received; the claim of entitlement to service connection for tension-type headaches condition is reopened.

Right Wrist

The Veteran filed a claim for service connection for a "shattered left wrist" in August 2005. The record indicates that the Veteran had intended to file a claim for service connection for residuals of a right wrist strain. This error was corrected by the RO and the issue of service connection for residuals of a right wrist strain was addressed in the September 2006 rating decision which denied service connection. 

Service medical records documented recurrent treatment for right wrist strain and sprain after the Veteran injured her right wrist in October 2000. Service connection was denied because no permanent residual or chronic right wrist disability was reported in service treatment records, noted on the military separation examination, or presented in post-service medical evidence. A July 2006 VA examination noted a history of right wrist strain with unremarkable examination. Essentially, the Veteran did not demonstrate a current disability that was a permanent residual of the right wrist injury that occurred in service. The Veteran did not appeal this decision. Therefore, the September 2006 rating decision became final. 38 U.S.C. § 7105 (West 2002) [(West 2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2017)].

In March 2012, the Veteran requested that her claim be reopened. In support of her request to reopen, the Veteran submitted a photograph of her right arm in a sling. In the March 2013 rating decision, the RO declined to reopen the Veteran's claim for residuals of right wrist strain. While the RO found the photograph to be new evidence, it was not deemed to be material because it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim. There was still no medical evidence of record indicating any residual right wrist disability as a result of the Veteran's in-service wrist strain. 

At the July 2017 hearing, the Veteran testified that she used a brace on her right wrist and experienced problems with range of motion and tingling fingers. She reported that her condition had not been specifically diagnosed as a chronic condition and that she had not undergone any further VA or private treatment for her wrist. 

In this instance, since the September 2006 rating decision denied the claim on the basis that there was no probative evidence that the Veteran's had a current right wrist disability or permanent residuals of her in-service right wrist injury, the Board finds that new and material evidence would consist of evidence that the Veteran has a chronic right wrist disability or permanent residuals of a right wrist injury. 

Evidence received since the September 2006 decision consists of a photograph of the Veteran's right arm in a sling, lay statements, and testimony from the Veteran. The photograph submitted by the Veteran constitutes new evidence in that it was not of record at the time of the September 2006 decision. However, the evidence is not material because the evidence cannot reasonably substantiate the claim were it to be reopened, as the evidence does not have any tendency to support or establish a current diagnosis of a chronic right wrist disability or permanent residuals. See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material). 

Additionally, the Veteran has asserted that her current right wrist symptoms are a result of an in-service injury to her right wrist. Such statements merely reiterate the Veteran's long-standing contentions that she suffers from a chronic right wrist disability as a result of an injury in service. The Veteran's assertion that her current right wrist symptoms are due to an injury during service were reported to clinicians during the course of the prior claim, and was considered and rejected in the prior denial. Thus, these statements are cumulative or redundant of information and evidence considered in prior denials. 

The Veteran has not submitted any new and material evidence that raises a reasonable possibility of substantiating the claim. 

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010). In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus. In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a layperson, or because contemporaneous medical evidence is no longer available to corroborate it. Id.; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). However, as indicated above, in the current appeal service connection was denied not on the basis of nexus but rather because the Veteran displayed no current disability. The Veteran has not provided evidence demonstrating a current disability that was not already previously considered in prior decisions. Accordingly, her contentions made during the current appeal may not be deemed both new and material. Shade, supra.

Since the evidence submitted after September 2006 is not new and material, the claim for service connection for residuals of a right wrist strain is not reopened. The benefit sought is denied. As the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Bilateral Hearing Loss

The Veteran filed a claim for service connection for bilateral hearing loss in 
August 2005. A September 2006 rating decision denied service connection. Service connection was denied based on a lack of evidence of a current disability. A July 2006 VA audiology examination found normal hearing bilaterally. The Veteran did not appeal this decision. Therefore, the September 2006 rating decision became final. 38 U.S.C. § 7105 (West 2002) [(West 2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2017)].

In March 2012, the Veteran requested that her claim be reopened. In the March 2013 rating decision, the RO declined to reopen the Veteran's claim for bilateral hearing loss because the Veteran had not submitted any additional medical evidence in support of her claim. Since the September 2006 rating decision, the Veteran has submitted additional evidence in the form of testimony at her July 2017 hearing.

As the September 2006 rating decision denied the claim on the basis that there was no medical evidence of a ratable hearing loss for VA purposes, the Board finds that new and material evidence would consist of evidence in the form of audiometric findings that the Veteran has hearing loss for VA purposes.

At her July 2017 hearing, the Veteran testified to her experience of hearing loss during and after service. While the Veteran is competent to report that her hearing has diminished, she is not qualified to state or assess the degree of her hearing loss in terms of exact hertz levels, which would be required to establish hearing loss for VA purposes. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). While the Veteran's hearing testimony represents new evidence, the evidence is not material because it cannot reasonably substantiate the claim were it to be reopened, as the evidence does not have any tendency to support or establish a current diagnosis of bilateral hearing loss. See Villalobos, supra.

The Veteran has not submitted any new and material evidence that raises a reasonable possibility of substantiating the claim. 

Since the evidence submitted after September 2006 is not new and material, the claim for service connection for bilateral hearing loss is not reopened. The benefit sought is denied. As the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
 
Left Knee Condition

The Veteran filed a claim for service connection for a left knee condition in 
August 2005. A September 2006 rating decision denied service connection. Although service medical records documented a complaint of left knee pain in April 2005, service connection was denied based on a lack of evidence that the Veteran had permanent residuals or a chronic left knee disability. A July 2006 VA examination found an unremarkable left knee examination. The Veteran did not appeal this decision. Therefore, the September 2006 rating decision became final. 38 U.S.C. § 7105 (West 2002) [(West 2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2017)].

In March 2012, the Veteran requested that her claim be reopened. In the March 2013 rating decision, the RO declined to reopen the Veteran's claim for a left knee condition because the Veteran had not submitted any additional medical evidence in support of her claim. Since the September 2006 rating decision, the Veteran has submitted additional evidence in the form of testimony at her July 2017 
hearing.

As the September 2006 rating decision denied the claim on the basis that there was no medical evidence of a current left knee disability, the Board finds that new and material evidence would consist of medical evidence that the Veteran has a diagnosed left knee condition.

At her July 2017 hearing, the Veteran testified to a number of left knee symptoms. The Veteran, however, provided no evidence that she had ever received a medical diagnosis of a left knee disability. Furthermore, of note, during the July 2017 Board Hearing, the Veteran specifically stated that she has not had any treatment with respect to her left knee. The Board does not discount the Veteran's reports of left knee pain and symptoms and she is competent to report such symptoms. The Veteran however is not competent to medically diagnose a left knee condition. See Layno; Jandreau, supra. While the Veteran's hearing testimony represents new evidence, the evidence is not material because it cannot reasonably substantiate the claim were it to be reopened, as the evidence does not have any tendency to support or establish a current diagnosis of bilateral hearing loss. See Villalobos, supra.

The Veteran has not submitted any new and material evidence that raises a reasonable possibility of substantiating the claim. 

Since the evidence submitted after September 2006 is not new and material, the claim for service connection for a left knee condition is not reopened. The benefit sought is denied. As the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal of the issue of entitlement to service connection for spongiotic dermatitis with bacterial colonization (claimed as skin rash of bilateral lower extremities) is dismissed. 

New and material evidence having been received, the claim of entitlement to service connection for tension-type headaches is reopened; the appeal is granted to this extent only. 

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for residuals of a right wrist strain is denied. 

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for bilateral hearing loss is denied. 

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for a left knee condition is denied. 



REMAND

Headaches

The Veteran contends that she has migraine headaches which were aggravated by her service-connected post-traumatic stress disorder (PTSD). The Veteran's July 1998 enlistment history and physical examination are negative for mention of pre-existing headaches. A June 1999 note from the women's health clinic documents a report of 4-5 severe migraine headaches per month. Service treatment records document treatment for episodic headaches while on active duty. 

A January 2012 statement from Dr. I.T. at Allen Neurology Center noted that he began treating the Veteran for migraines in March 2010. 

At a VA examination in January 2013, the Veteran reported having headaches since the age of 12 or 13. She stated that these headaches were aggravated by her military service. The examiner rendered a diagnosis of multifactorial headaches and concluded that the Veteran's headaches were related to the headaches experienced in childhood and throughout service. The examiner noted that the Veteran had the headaches steadily but that they were worse with stress. She identified a number of contributing lifestyle factors which she believed were causing or contributing to the current severity of the Veteran's headaches. The examiner opined that it was at least as likely as not (50 percent or greater probability) that the Veteran's headaches were incurred in or caused by the claimed in-service injury, event, or illness. As rationale, the examiner stated that "the Veteran has had these headaches since childhood, and feels they are unchanged. She has been noncompliant with treatment, ingesting large volumes of caffeinated diet soda daily, so the headaches are likely multifactorial. They are as least as likely as not related to her childhood headaches, which continued in basic training and are noted during her time of active service. The examiner provided no opinion with regards to secondary service connection. See January 2013 VA Headaches Examination. 

In a March 2013 addendum opinion, the VA examiner clarified that the Veteran's headaches, which clearly and unmistakably existed prior to service, were clearly and unmistakably not aggravated beyond a natural progression by an in-service injury, event or illness. It was noted that service treatment records showed continued periodic severe headaches, but without evidence of increase in either the severity or frequency of the condition. See March 2013 Addendum Opinion.

At both the January 2013 VA examination and the July 2017 Board hearing, the Veteran stated that she has had headaches pre-dating service and asserted that it was not her contention that the headaches were caused by service. Rather the Veteran's contention is that her headaches were aggravated in service and that her current manifestation of migraine headaches is secondary to her service-connected PTSD. At her hearing, the Veteran testified that she was officially diagnosed with migraines in 2010 and that her doctor informed her that the headaches she was having before service were tension or sinus headaches, rather than full-blown migraine headaches. The Veteran asserts that due to two instances of military sexual trauma, her anxiety and headaches got worse. She testified that her headaches became stronger, more frequent, and worse following her in-service assaults. She further stated that these headaches were more intense than those experienced before service.

 The March 2013 addendum opinion found that the Veteran's headaches were not aggravated beyond a natural progression in-service. However, in light of the Veteran's subsequent service-connection for PTSD, her contention that her current migraines are secondary to her PTSD, and her testimony of experiencing in-service worsening of her headaches, the Board finds that an addendum medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to either the January 2013 VA examiner or the author of the March 2013 addendum opinion for an addendum opinion in regard to the Veteran's claimed headache disorder or, if that examiner is no longer available, forward the claims file to an examiner of like experience and training to proffer an addendum opinion. The need for an examination is left to the discretion of the medical professional offering the addendum opinion. The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to provide a detailed and complete rationale for the March 2013 opinion that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.

Such addendum opinion should include citation to any relevant medical authority and examples from the Veteran's medical history in support. The examiner should also consider the lay statements of record from the Veteran, particularly with regards to her assertion of in-service worsening.

If the examiner reaches the conclusion that the Veteran's headache condition was not aggravated beyond its natural progression by an in-service event, injury, or illness, the examiner is then asked to furnish an opinion with respect to the following: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed headache disorder, to include tension, multifactorial, and migraine headaches, is proximately due to OR aggravated by her service-connected post-traumatic stress disorder?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2. Thereafter, readjudicate the claim on appeal. If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


